Case 06-60001     Filed 09/11/20     Entered 09/11/20 08:12:19         Doc# 58      Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF ALASKA


      In the matter of:
                                                         Misc. Case No. 06-60001-GS
      REQUEST FOR EXEMPTION
      FROM PACER FEES.

           ORDER GRANTING REQUEST FOR EXEMPTION FROM PACER FEES

             This matter is before the court upon the application and request by Nicole Thorne

      Jenkins (Application) for exemption from the fees imposed by the Electronic Public

      Access fee schedule adopted by the Judicial Conference of the United States Courts.

             Having reviewed the Application, IT IS HEREBY ORDERED as follows:

             The court finds that Nicole Thorne Jenkins, as an individual researcher associated

      with an educational institution falls within the class of users listed in the fee schedule as

      being eligible for a fee exemption. Additionally, Nicole Thorne Jenkins has demonstrated

      that an exemption is necessary in order to avoid unreasonable burdens and to promote

      public access to information. Accordingly, Nicole Thorne Jenkins shall be exempt from

      the payment of fees for access via PACER to the electronic case files maintained in this

      court, to the extent such use is incurred in the course of her academic research to study

      professional service activities and fees for public companies in bankruptcy.

             Nicole Thorne Jenkins shall not be exempt from the payment of fees incurred in

      connection with other uses of the PACER system in this court. Additionally, the

      following imitations apply:

             1.      this fee exemption applies only to Nicole Thorne Jenkins and is valid only

                     for the purposes stated above;

      //
Case 06-60001     Filed 09/11/20    Entered 09/11/20 08:12:19         Doc# 58      Page 2 of 2


             2.      this fee exemption applies only to the electronic case files of this court that

                     are available through the PACER system;

             3.      by accepting this exemption, Nicole Thorne Jenkins agrees not to sell for

                     profit any data obtained as a result of receiving this exemption;

             4.      Nicole Thorne Jenkins is prohibited from transferring any data obtained as

                     a result of receiving this exemption, including redistribution via internet-

                     based databases;

             5.      this exemption is valid until June 20, 2021.

             Finally, this exemption may be revoked at the discretion of the court at any time.

      A copy of this Order shall be sent to the PACER Service Center.

             DATED this 11th day of September, 2020.

                                                        /s/ Gary Spraker_______________
                                                        GARY SPRAKER
                                                        United States Bankruptcy Judge
      Serve: Nicole Thorne Jenkins via email
             Janet Stafford, Clerk of Court
             PACER Service Center at pacer@psc.uscourts.gov
